--------------------------------------------------------------------------------


CONFIDENTIAL EXECUTION VERSION

AMENDMENT TO AMENDED AND RESTATED PROMISSORY NOTE

THIS AMENDMENT (this “Amendment”) is dated April 4, 2014 (the “Amendment Date”)

BETWEEN:

NAKED BRAND GROUP INC., formerly Search By Headlines.com Corp. (“NBGI”), a
Nevada corporation, and NAKED INC., formerly Naked Boxer Brief Clothing Inc.
(“Naked”), a Nevada corporation, both having an office for notice at 2-34346
Manufacturers Way, Abbotsford, BC V2S 7M1

  (together, the “Borrowers”)

AND:

Each of the persons listed on Annex I to this Amendment under the heading
“Lender”   (each, a “ Lender” and collectively, the “Lenders” or the “Kalamalka
Lenders”)

WHEREAS:

A.

Naked is a wholly-owned subsidiary of NBGI operating a product manufacturing and
distribution business for men’s clothing products.

    B.

The Borrowers have issued certain secured convertible promissory notes (the
“Promissory Notes” or the “Kalamalka Notes”; capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the
Promissory Notes) in the aggregate principal sum of $400,000 (the
“Indebtedness”) to the Lenders in connection with that certain Agency and
Interlender Agreement, dated as of August 10, 2012, as amended, among the
Borrowers, Kalamalka Partners Ltd., as agent (the “Agent ”), and each of the
Lenders; and NBGI has issued to the Agent and the Lenders certain warrants (the
“Existing Warrants”) to purchase shares of common stock of NBGI (“Common
Stock”), including certain Class D Warrants that are exercisable at a price of
$0.50 (the “Class D Warrants”) that were issued to Darroch Investments Ltd.
(“Darroch”), a Lender, and certain individuals designated by Darroch (such
individuals, the “Darroch Designees”).

    C.

Naked requires additional funds to expand its inventory and sales operations,
and, in order to raise funds for that purpose, NBGI desires to issue certain
secured convertible promissory notes (the “Bridge Notes”) to a group of
accredited investors (as defined in applicable U.S. federal securities
legislation) (the “Bridge Investors”) in connection with an agency and
interlender agreement to be dated as of even date herewith (the “Bridge
Financing Transaction”).

    D.

Following the issuance of the Bridge Notes, NBGI intends to complete a round of
equity financing through a private placement (the “Offering”) of certain secured
convertible debentures (the “Offering Debentures”).

    E.

In connection with the Bridge Financing Transaction, the Borrowers desire to
amend each of the Promissory Notes; and, as an inducement of the Lenders
willingness to enter into this Amendment, NBGI shall issue to the Agent and the
Lenders collectively three warrants per $1 of Indebtedness to purchase 1,200,000
shares of Common Stock in the aggregate at an exercise price equal to $0.15 and
a term of five years from the initial closing date of the Offering (the
“Closing”) and on such other terms as shall be described in the Offering
Debentures (such warrants, the “New Warrants”). As a further inducement, NBGI
has offered each of the Lenders the option to cancel any or all of their
Existing Warrants and, in turn, receive New Warrants in replacement thereof, and
Darroch has elected to cancel its Class D Warrants, as well as those of the
Darroch Designees, and in turn, receive New Warrants in replacement thereof (on
behalf of itself and the Darroch Designees).


--------------------------------------------------------------------------------

NOW THEREFORE THE PARTIES HERETO AGREE as follows:

1.

Section 1 of each of the Promissory Notes is hereby amended by replacing “August
16, 2014” in the first sentence with “October 1, 2016” and replacing each
reference in the second paragraph to “month” with “quarter”.

    2.

Section 1(b) of each of the Promissory Notes is hereby amended and restated in
its entirety to read as follows:


“on all Principal advanced to the Borrowers’ Account, the Borrowers will pay to
the Lender (i) Interest at the rate of twelve percent (12%) per annum prior to
the Amendment Date, and (ii) Interest at the rate of six percent (6%) per annum
on or after the Amendment Date and until repaid to the Lender, in each case of
clause (i) and (ii), such Interest calculated daily and payable quarterly.”


3.

Section 3(a) of each of the Promissory Notes is hereby amended and restated in
its entirety to read as follows:


“if the Borrowers shall fail to pay any portion of the Principal, any Interest
on this Note or any other sum due hereunder (or under any other Kalamalka Note
or any Bridge Note or Offering Debenture), on the date on which such amount
shall become due and payable, whether at the stated date of maturity or at any
accelerated date of maturity or at any other date fixed for payment;”


4.

Section 3(b) of each of the Promissory Notes is hereby amended and restated in
its entirety to read as follows:


“if the Borrowers shall fail to perform in any material respect any of the other
covenants and agreements set forth (i) herein (or in any other Kalamalka Note)
or in any security granted by either of them in connection with their
obligations under this Note and under any Note issued to a lender in connection
with the Agency Agreement (collectively the “Security”), or (ii) in any Bridge
Note or Offering Debenture, or in any security granted by either of the
Borrowers in connection with their obligations under any Bridge Note or Offering
Debenture, and in each case of (i) and (ii) not cure such failure within ten
(10) days after notice thereof;”


5.

Section 3(d) of each of the Promissory Notes is hereby amended by replacing
“CAD$50,000” with “USD$200,000”.

2

--------------------------------------------------------------------------------


6.

Section 3(g) of each of the Promissory Notes is hereby amended by replacing
“CAD$25,000” with “USD$25,000”.

    7.

Section 3(i) of each of the Promissory Notes is hereby amended by and restated
in its entirety to read as follows:


“if there shall occur (i) a sale or disposition of all or substantially all of
the assets of a Borrower, or (ii) any transfer of beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the United States Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of all or any portion of the outstanding common shares
of a Borrower, in a single transaction or a series of related transactions,
except (i) in the case of a transfer of beneficial ownership of common shares in
the capital of a Borrower where the shareholders of that Borrower immediately
prior to such transaction or series of related transactions retain directly or
indirectly at least fifty percent (50%) of the voting power in that Borrower or
the successor or acquiring entity (as applicable) and (ii) in connection with a
merger, consolidation, reorganization, restructuring or other similar
transaction of entities controlled by, controlling or under common control with
any of the Borrowers; and”


8.

Section 6 of each of the Promissory Notes is hereby amended by adding “and
Section 6(m)” after “Section 6(b)” in the first sentence of the first paragraph.

    9.

Section 6(e) of each of the Promissory Notes is hereby deleted in its entirety .

    10.

Section 6(f) of each of the Promissory Notes is hereby amended by replacing the
entire second sentence with the following:


“It shall provide the Agent, at Agent’s sole cost and expense, with additional
information regarding any such action or proceeding as may be reasonably
requested by the Agent to evaluate such action or proceeding, including copies
of any filings;”


11.

Sections 6(l)(vi) and (vii) of each of the Promissory Notes are hereby amended
by replacing “three (3)” with “ten (10)”.

    12.

Section 6(l)(viii) of each of the Promissory Notes is hereby deleted in its
entirety.

    13.

Section 6(m) of each of the Promissory Notes is hereby deleted in its entirety
and replaced to read as follows:


“make any repayment or prepayment in respect of any amounts outstanding under
the Bridge Notes or the Offering Debentures prior to the Due Date, unless such
repayment or prepayment is made to each of the Bridge Investors, the Kalamalka
Lenders and all the holders of the Offering Debentures (each, a “Holder”) on a
pro- rata basis as determined, with respect to each such Holder, by the
percentage of (i) the amount of such Holder’s then outstanding principal loan
and accrued and unpaid interest under the Bridge Note, the Kalamalka Note or the
Offering Debenture, as applicable, in relation to (ii) the total amount of the
then outstanding principal loans and accrued and unpaid interest under the
Bridge Notes, the Kalamalka Notes and the Offering Debentures.”

3

--------------------------------------------------------------------------------

14.

Section 7(a) of each of the Promissory Notes is hereby amended by and restated
in its entirety to read as follows:


“use the funds advanced under the Loan for any purpose other than the financing
of inventory and receivables, except as otherwise contemplated by the business
plan delivered to the Agent pursuant to Section 6(l)(v);”


15.

Section 7(c) of each of the Promissory Notes is hereby amended by deleting the
word “or” at the end of subsection (iv), inserting the word “or” at the end of
subsection (v) and adding the following as a new subsection (vi) at the end
thereof:


“discounted bills of exchange, discounting or factoring of receivables or other
similar arrangements, in each case incurred in the ordinary course of business;”


16.

Section 7(d) of each of the Promissory Notes is hereby amended by and restated
in its entirety to read as follows:


“wind up, liquidate or dissolve its affairs, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (in one or a series of
related transactions), or enter into any sale-leaseback transactions for any
part of its property or assets involving any person other than Lender (or agree
to do any of the foregoing at any future time), except in each case for
factoring of accounts receivable and sales of inventory, materials and equipment
in the ordinary course of business, or not otherwise contemplated by the
business plan delivered to the Agent pursuant to Section 6(l)(v);”


17.

Section 7(e) of each of the Promissory Notes is hereby amended by adding the
following sentence at the beginning of the subsection:


“other than with respect to the repayment or prepayment of any indebtedness
incurred in connection with the Offering,”.


18.

Section 10 of each of the Promissory Notes is hereby is amended by replacing
“fifty cents (USD$0.50)” with “twenty-five cents (USD$0.25)”.

    19.

Cancellation and Replacement of Existing Warrants. Immediately following the
execution of this Amendment, Darroch (on behalf of itself and the Darroch
Designees) shall have a one-time right to cancel all, but not less than all, of
the Class D Warrants issued to Darroch and the Darroch Designees, and, in turn,
receive (on behalf of itself and the Darroch Designees) New Warrants exercisable
for a number of shares of Common Stock equal to the number shares of Common
Stock for which such Class D Warrants are exercisable as of the date that is
immediately prior to the date on which such right is exercised. Darroch may
exercise the foregoing right upon NBGI receiving a written notice of Darroch’s
election to do so within five (5) business days of the Amendment Date, in which
case Darroch shall, and shall cause the Darroch Designees to, cooperate with
NBGI to execute and deliver to NBGI any documents or agreements that are
necessary to allow NBGI to cancel the Class D Warrants prior to or concurrently
with the Offering and issue the New Warrants, in each case, in accordance with
applicable law .

4

--------------------------------------------------------------------------------


20.

Payment of Outstanding Interest. All Interest (if any) under the Promissory
Notes accrued and unpaid prior to the Amendment Date (the “Outstanding
Interest”) shall be paid by the Borrowers on the earlier of June 15, 2014 and
the Closing by wire transfer in immediately funds to the Agent’s Account (the
“Payment Date”). Within ten (10) business days of the Amendment Date, NBGI shall
prepare and submit to the Agent a statement (the “Estimated Statement”) of the
Outstanding Interest. The Agent and NBGI shall cooperate and endeavor to resolve
any disputes regarding the calculation of the Outstanding Interest; provided,
however, that if the Agent and NBGI are not able to reach mutual agreement on or
prior to the Payment Period, the Estimated Statement provided by NBGI shall be
final and binding on all the parties hereto for purposes of determining the
Outstanding Interest.

    21.

Issuance of New Warrants. The Borrowers shall issue the New Warrants to the
Lenders prior to or concurrently with the Offering. The New Warrants shall be
granted piggyback registration rights on any subsequent registration statement
filed with the Securities and Exchange Commission (the “SEC”), including,
without limitation, the registration statement that may be required to be filed
with the SEC in connection with the Offering. The Lenders shall cooperate with
the Borrowers to execute and deliver to the Borrowers any documents or
agreements that are necessary to allow the Borrowers to issue the New Warrants
to the Lenders in accordance with applicable law.

    22.

No Other Modification. The Promissory Notes shall not be modified by this
Amendment in any respect except as expressly set forth herein.

    23.

Governing Law. This Amendment and all matters arising hereunder will be governed
by the laws of British Columbia.

    24.

Counterparts. This Amendment may be executed and delivered (including by
facsimile and other electronic transmission) in one or more counterparts, and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

    25.

Entire Agreement. This Amendment, together with each of the Promissory Notes,
constitutes the entire understanding of the parties hereto with respect to its
subject matter and may not be modified or amended, except in writing by such
parties.

[Signature Pages Follow]

5

--------------------------------------------------------------------------------

[exhibit10-9x6x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-9x7x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-9x8x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-9x9x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-9x10x1.jpg]


--------------------------------------------------------------------------------

ANNEX I

Lender Address DARROCH INVESTMENTS LTD. 576 Middleton Way, Coldstream BC V1B 3W8
DAVID LUND 355 Grey Road, Kelowna BC V1X 1W9 JOHN NELSON 968 Ryder Drive,
Kelowna BC V1Y 7T5 DAVID WILLIS 250 Dormie Place, Vernon, BC V1H 1Y5


--------------------------------------------------------------------------------